department of the treasury internal_revenue_service washington d c number release date date cc pa cbs br2 gl-114587-01 uil memorandum for area_counsel small_business - self employed area greensboro cc sbse gbo from mitchel s hyman assistant branch chief branch collection bankruptcy and summonses subject by way of memorandum dated date you asked for our review of the debtor’s proposed chapter plan and disclosure statement involving an sec_368 reorganization we forwarded these documents to the office of associate chief_counsel corporate and the following reflects their views the plan the plan provides that certain note-holders who are the only unsecured creditors impaired under the plan will receive the common_stock of the reorganized debtor as well as stock warrants options to purchase future issues of stock however the plan on page also provides that a small portion of stock and the warrants will be reallocated to the old common_stock holders this provision is written as follows however if the effective date occurs the holders of allowed senior note-related claims shall be deemed to have reallocated and directed the disbursing agent to distribute pro_rata to holders of old common_stock class i big_number shares of new common_stock of the reorganized company and ii warrants the reallocation provision the disclosure statement makes the following statements on pages with regard to the federal_income_tax consequences to the reorganized debtors coi income that is realized by the reorganized debtors will not be recognized under sec_108 the reorganized debtors will be required to reduce certain tax_attributes such as net_operating_loss carryovers nols certain tax_credits and the tax basis of their assets by the amount of the coi income that is realized as of the beginning of the tax_year following the year in which the effective date occurs it is not entirely clear whether the tax_attributes that must be reduced as a result of coi income realized by the reorganized gl-114587-01 company the reorganized debtors included in such return being referred to herein as the consolidated_group are limited to tax_attributes attributable to that particular reorganized debtor or include attributes of other members of the consolidated_group the reorganized debtors intend to take the position that attribute reduction is applied on a debtor-by-debtor basis if the internal_revenue_service were to successfully assert a contrary position the reorganized debtors’ future federal_income_tax liability could be significantly increased the reorganized company will under go an ownership_change for purposes of sec_382 as a result of consummation of the plan and accordingly the amount of the future income of the reorganized debtors that can be offset by their remaining nols and certain tax_credit carryforwards will be subject_to an annual limitation the sec_382 limitation the sec_382 limitation generally will be determined by multiplying the value of the company’s equity before the ownership_change adjusted to reflect the increase in value arising from the reduction in indebtedness as a result of the plan by the long- term tax-exempt rate discussion with regard to the discussion of the federal_income_tax consequences of sec_108 on pages in the disclosure statement we note that the position the reorganized debtor intends to assert is contrary to that of the service it is the service’s position that in the case of nols the reduction of attributes of the members of a consolidated_group is not done on a member-by-member basis as apparently proposed by the debtors in the case of a consolidated_group there is only one nol the consolidated nol cnol see united dominion industries inc v united_states -- u s - no date with regard to the discussion of sec_382 on page of the disclosure statement we note that the debtor will have to make an election under section gl-114587-01 l h to have the tax consequences discussed pursuant to sec_1_382-9 such election must be made by the due_date of the loss corporation’s tax_return for the taxable_year which includes the change_date if you have any questions please contact the attorney assigned to this matter in corporate at sec_382 provides that sec_382 shall not apply to any ownership_change if inter alia the old_loss_corporation is immediately before such ownership_change under the jurisdiction of the court in a title_11_or_similar_case since is an old_loss_corporation and under the jurisdiction of the court in a title_11_case then pursuant to sec_382 sec_382 does not apply however sec_382 provides that the pre-change losses of the old_loss_corporation which may be carried to a post-change_year shall be computed as if no deduction was allowable under this chapter for the interest_paid or accrued by the old_loss_corporation on indebtedness which was converted into stock pursuant to title_11_or_similar_case during a certain specified period thus an old_loss_corporation applying sec_382 would have to reduce its nol carryforward by such amount as noted above sec_382 provides that a new_loss_corporation may elect not to have the provisions of sec_382 apply sec_382 provides that if sec_382 does not apply to an exchange of debt for stock in a title_11_or_similar_case the value under sec_382 shall reflect the increase if any in value of the old_loss_corporation resulting from any surrender or cancellation of creditors’ claims in the transaction
